      Case 1:15-cr-00867-RMB Document 556 Filed USDC
                                                03/14/19
                                                     SDNYPage 1 of 2
                                                DOCUMENT
                                                ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                    DOC #: _ ___,..-+rrr1~...-
SOUTHERN DISTRICT OF NEW YORK                   DATE FILED:....31!:C¾-%-....a.+-+-',_
------------------------------------------------------------X
UNITED STATES OF AMERICA,
                     Government,                                            ORDER

                  -against-                                            15   CR. 867 (RMB)

REZA ZARRAB,
                                   Defendant.
------------------------------------------------------------X

         Having reviewed the record herein, including without limitation two letters, one dated

September 24, 2018 and the other dated November 1, 2018, from Razi Canikligil, the Hurriyet

(Turkish) newspaper Bureau Chief, and a third letter, dated September 13, 2018, from Ben

Weiser, New York Times reporter, requesting unsealing and/or redaction of documents which

have been filed in this case under seal, the Court respectfully denies these letter requests, as

follows:

         1- The Court is responding to the three letters without waiving any obligation third parties

may have to seek intervention and/or to file motions or applications in a criminal case, supported

by authorities. See United States v. Aref, 533 F.3d 72, 81 (2d Cir. 2008) ("The Federal Rules of

Criminal Procedure make no reference to a motion to intervene in a criminal case ... However,

such motions are common in this Circuit to assert the public's First Amendment right of access

to criminal proceedings.").

         2- The Court is fully supportive of the public's interest in and access to criminal judicial

proceedings. See Nixon v. Warner Communications, 435 U.S. 589 (1978); Lugosch v. Pyramid

Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). The Court is also aware that the First

Amendment right of access to criminal proceedings is not absolute. United States v. Park, 619
         Case 1:15-cr-00867-RMB Document 556 Filed 03/14/19 Page 2 of 2



F.Supp.2d 89 (S.D.N.Y. 2009).

       3- The Court has made specific findings in support of sealing in this case. These findings

were entered on the docket under seal. See United States v. Aref, 533 F.3d 72 (2d Cir. 2008).


Dated: New York, New York
       March 14, 2019


                                            RICHARD M. BERMAN, U.S.D.J.




                                               -2-
